                          IN THE UNITED STATES DISTRICT
                         COURT FOR THE DISTRICT OF SOUTH
                           CAROLINA BEAUFORT DIVISION

MATT COOK AS PERSONAL           ) Case. No.9:19-cv-01050-DCN
REPRESENTATIVE OF THE ESTATE OF )
DAVID SLAGLE, III               )
                                )
          Plaintiff,            )
                               )
          vs.                  ) PLAINTIFF’S RESPONSE TO
                                ) DEFENDANT’S MOTION TO DISMISS
BLUELINX CORPORATION,           )
                                )
          Defendant.            )
                                )

       The Plaintiff brings this action to recover damages caused when products of the

Defendant fell on David Slagle, III, and crushed him to death. The Plaintiff contends that the

product, as delivered by the Defendant, was in defective condition and such condition is the

proximate cause of David Slagle, III’s death. The Defendant contends that the product delivered

was actually several products, none of which were defective individually. Effectively, even

though the Defendant delivered their product in haphazard manner which proximately caused

David Slagle’s death, they should be let out of the case on a 12(b)(6) motion. Plaintiff shows

that the Defendant’s argument is wrong the motion to dismiss should be denied.

                                STATEMENT OF FACTS

       On March 6, 2016, David Slagle, III, was an employee of Blackmon Warehouse

Systems, Inc., and worked as an assistant to a forklift operator. The Defendant, Bluelinx

Corporation, is a manufacturer and seller of products and caused a shipment of plywood to be

sent to Blackmon and David Slagle assisted in unloading the shipment. As a result of the way

in which the shipment was packed by the Defendant, David Slagle was crushed to death by a

falling shipment of plywood. The Defendant sent the shipment in a defective and inherently

                                                 1
dangerous manner. To wit, the Defendant caused the product to be defective in : a) packing the

product in an unreasonable and ultra-hazardous manner; b) failing to provide instructions as to

a safe means of unpacking the product; c) failing to anchor the plywood bales to the package;

d) failing to provide warning of the hazardous condition inside the package; e) failing to conduct

itself as a reasonable and prudent manufacturer and seller. The only issue for purposes of this

motion is whether the plywood sheets were the product or whether the whole package was the

product.

                                   LAW AND ANALYSIS

       In ruling upon a motion to dismiss, the trial court should consider only the allegations

set forth on the Plaintiff’s complaint. A motion to dismiss pursuant to Rule 12(b)(6) should not

be granted if the facts alleged and inferences reasonably deductible therefrom would entitle the

Plaintiff to any relief on any theory of the case. The question is whether, in the light most

favorable to the Plaintiff, and with every doubt resolved in Plaintiff’s behalf, the complaint

states any valid claim for relief. Further, the trial court should not dismiss the complaint merely

because the trial court thinks the Plaintiff will not ultimately prevail. See eg. Plyer vs. Burns,

373 S.C. 637, 647 S.E.2d 188 (S.C., 2007)

       One who sells a product in a defective condition unreasonably dangerous to the user or

consumer is subject to liability for physical harm caused to the ultimate user or consumer. S.

C. Code Ann. § 15-73-10 imposes strict liability upon the manufacturer or seller of a product

for an injury to any user or consumer if the product reaches the user or consumer without

substantial change in the condition in which it was sold. “User” includes those who are

passively enjoying the benefit of the product as well as those who are doing work upon it, as in

the case of an employee of the ultimate buyer who is making repairs on the automobile which

he has purchased. “User” also includes persons who could foreseeably come into contact with
                                                   2
the dangerous nature of the product. Lawing v. Univar, USA, Inc., 415 S.C. 209, 781 S.E.2d

548 (S.C. 2015) other cites omitted.

       Lawing is paraphrased in the Complaint, in anticipation of this Motion. The argument

that the package and the product are separable, does not make logical sense, in that all products

have to be separated from the package in order to be used or consumed. In the instant case the

bales of plywood were packed like a puzzle, with some on the edge and some flat. The only

feasible uploading process required a human inside the container. The bales on the flat side were

removed, whenever some subtle movement caused the edgewise bales to topple onto the young

man. To accept the Defendant’s argument that the packaging and the product are separable

would allow manufacturers or sellers to sell products which are safe in themselves, but deadly

in the way in which they are packaged, and to escape liability for a horrible death such as the

one in the instant case. Such a result gives a green light for sellers and manufacturers to ignore

foreseeable dangers created by their products and conduct and cause individuals such as the

deceased in this case to suffer horrible wrongs for which there is no remedy. That this motion

is made at the pleading stage in the form of a 12(b)(6) motion adds insult to injury.

       The Defendant cites the case of Branham v. Ford1 390 S.C. 203, 701 S.E.2d 5 (2010).

Branham is an evidence case, not a pleading case. For a start, it is within the common knowledge

of a layman that things on their side are more stable that things on their edge. The word

‘purchased’ has been enlarged beyond its literal meaning, and privity of contract has been

thoroughly debunked as a principle of products liability law. Defendant has presented no

evidence or assertion as to who owned the container when shipped or who would eventually

own the empty. The Rubik’s Cube of the plywood in the container is hardly factually similar to


           1
               Branham is an enigma wherein the Court departed from the statutory authority of
               402 of Restatement Second.

                                                              3
 some loose granite piled on an open trailer, as in the case cited by Defendant. In fact, something

 sitting on an open trailer is not ‘contained’, nor is a pile a ‘container’, as in the other case cited

 by Defendant.

                                          CONCLUSION

         For the foregoing, Plaintiff relies on the statutory adoption of 402 of Restatement

 Second, and the clear language of the South Carolina Supreme Court’s decision in Lawing.

 Under the Defendant’s argument, a manufacturer or seller has no liability for the way in which

 products are packaged no matter how unreasonably dangerous such packaging may be. The

 Court should dismiss the Defendant’s 12(b)(6) motion and allow Plaintiff to seek recovery for

 the horrible death of David Slagle, III, and call Defendant to account for packaging their product

 in a manner which proximately caused the same.

Respectfully submitted.

                                             LAW OFFICE OF
                                         DARRELL THOMAS JOHNSON, JR., LLC


                                         _s/Darrell Thomas Johnson, Jr.
                                         Fed ID#: 2190
                                         Joshua R. Fester
                                         Fed ID#: 12513
                                         300 Main Street
                                         Post Office Box 1125
                                         Hardeeville, South Carolina 29927
                                         (843) 784-2142
                                         843-784-5770 (facsimile)
                                         tdjohnson1@hargray.com
                                         Attorneys for Plaintiff


 May 1, 2019




                                                     4
